Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's Response to the Election Requirement of November 30, 2021, has been received and made of record. 
Claim 8, would generally be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, if there was no allowable generic or linking claim. However, after further consideration, Examiner of record agrees with the Applicant that the scope of claim 8 overlaps with scope of claim 1 and are so closely related that searching all claims at once would not impose an undue burden on the Examiner. 
Therefore, the previous restriction requirement is hereby withdrawn and claims 1-10 will be examined on their merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funatsu; Yoshihiro (US 20180205874 A1, hereinafter “Funatsu”).

Regarding claim 1, Funatsu teaches a display device (Figs. 1-2&8: a display unit 28), comprising: 
a memory; and a processor coupled to the memory (Figs. 1-2&8, [0049]-[0050]: non-volatile memory 56 stores constants for the operations of a system control unit 50), and configured to perform a process including 
displaying a display object on a display part, controlling a display on the display part (Figs. 1-2&8, [0072]&[0082]: AF frame 301 can be moved up, down, left, and right on a live-view image (LV image) on the display unit 28), detecting a proximity or a contact of an indicator with the display part, and determining an input operation to the display part based on a detection result in the detecting (Figs. 1-2&8, [0079]: the system control unit 50 determines whether a tap has been performed on a position where an LV image is displayed on the display unit 28), 
wherein the display includes a first region that is a detectable region in the detecting (Figs. 1-2&8, [0082]: a live-view image (LV image) on the display unit 28), a second region that is a part of the first region and is a movable region where the display Figs. 4, 8&10, [0073]-[0075], [0082]&[0118]: diorama frame 302 where the AF frame 301 can be moved in response to a user operation. the initial positions of the AF frame 301 and the diorama frame 302 are not limited to the center of the screen, and can be any predetermined positions as long as the AF frame 301 is arranged inside the diorama frame 302), 
and wherein in a case in which the determining determines a tap operation on the display part, the controlling moves the display object to coordinates of the tap operation upon detecting the coordinates that are in the second region (Fig. 8A, [0082]: When the user has moved the AF frame 301 inside the diorama frame 302 by performing a tap, a warning is not displayed), 
and does not move the display object toward coordinates of the tap operation upon detecting the coordinates that are outside the second region, and in a case in which the determining determines a drag operation on the display part, the controlling moves the display object within the second region in accordance with a coordinate change due to the drag operation in the first region (Fig. 8B, [0064], [0085]&[0088]: When the user has made an attempt to move the AF frame 301 to the outside of the diorama frame 302 by performing a tap, the AF frame 301 is not moved, and a warning is displayed. Note that an operation that can move the AF frame 301 to the outside of the diorama frame 302 is not limited to a double tap. For example, such an operation of moving a finger or stylus while it is touching the touch panel (hereinafter referred to as a touch-move)).

Regarding claim 2, Funatsu teaches the display device as claimed in claim 1, in addition Funatsu discloses wherein the controlling does not move the display object with respect to the drag operation, of which start coordinates are outside the second region (Fig. 8B, [0085]: When the user has made an attempt to move the AF frame 301 to the outside of the diorama frame 302 by performing a tap, the AF frame 301 is not moved).

Regarding claim 8, Funatsu teaches an imaging device (Figs. 1-2&8: a digital camera 100), comprising: a display device (Figs. 1-2&8: a display unit 28) as claimed in claim 1, wherein the first region corresponds to an imaging range (Figs. 1-2&8, [0082]: a live-view image (LV image) on the display unit 28), the second region corresponds to a range capable for an auto-focus, and the display object corresponds to an auto-focus area frame (Figs. 4, 8&10, [0073]-[0075], [0082]&[0118]: diorama frame 302 where the AF frame 301 can be moved in response to a user operation. the initial positions of the AF frame 301 and the diorama frame 302 are not limited to the center of the screen, and can be any predetermined positions as long as the AF frame 301 is arranged inside the diorama frame 302).

Regarding claim 9,  Method claim 9 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 9, corresponds to apparatus claim 1, is rejected for the same reasons of anticipation as used above.

Regarding claim 10,  claim 10 has been analyzed and rejected with regard to claim 9 and in accordance with Funatsu's further teaching on: a non-transitory computer-readable recording medium storing a program which causes a computer to perform a process ([0078]: process of each step in the present flowchart is realized as the system control unit 50 deploys a program stored in the non-volatile memory 56 to the system memory 52 and executes the deployed program).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu; Yoshihiro (US 20180205874 A1, hereinafter “Funatsu”), in view of Suzuki et al. (US 20090003817 A1, hereinafter “Suzuki”). 

Regarding claim 3, Funatsu teaches the display device as claimed in claim 1, in addition Funatsu discloses wherein the controlling includes enabling a display of the second region in response to the input operation that is conducted outside the second region (Figs. 7&8B, [0078]&[0107]-[0118]: The diorama frame setting screen is displayed in response to an operation on the touch button 303, the initial positions of the AF frame 301 and the diorama frame 302 are not limited to the center of the screen, and can be any predetermined positions as long as the AF frame 301 is arranged inside the diorama frame 302).
However, Suzuki discloses wherein the controlling includes enabling a display of the second region in response to the input operation that is conducted outside the second region (Fig. 5C, [0062] AF detectable frame 202a is displayed, in the imaging screen on the screen 202 of the touch screen 18, when a user touch outside the AF detectable frame 202a), disabling the display of the second region in response to the input operation that is conducted inside the second region (Fig. 5B, [0060] If the AF point specified on the touch panel 16 is found inside the AF detectable frame, the detectable frame 200a is not displayed in the imaging screen on the screen 202), and disabling the display of the second region during the input operation not being conducted (Fig. 5A, [0058] the AF detectable frame 200a is displayed in a screen 200. This display is automatically deleted after the passing of the predetermined period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controlling includes enabling a display of the second region in response to the input operation that is conducted outside the second region, disabling the display of the second region in response to the input operation that is conducted inside the second region, and disabling the display of the second region during the input operation not being conducted as taught by Suzuki into Funatsu image process. The suggestion/ motivation for doing so would be to prevent the user from being bothered with the displaying of an AF detectable frame longer than necessary (Suzuki: [0063]).

Regarding claim 4, the Funatsu and Suzuki combination teaches the display device as claimed in claim 3, in addition the combination discloses wherein the controlling further includes enabling the display of the second region in response to the drag operation that is conducted inside the second region (Suzuki: Fig. 5C, [0062]: AF detectable frame 202a is displayed, in the imaging screen on the screen 202 of the touch screen 18, when a user touch outside the AF detectable frame 202a. And further Funatsu discloses such an operation Moving a finger or stylus while it is touching the touch panel (hereinafter referred to as a touch-move) see [0061]-[0068]), and disabling the display of the second region in response to the tap operation that is conducted inside the second region (Suzuki: Fig. 5B, [0060]: If the AF point specified on the touch panel 16 is found inside the AF detectable frame, the detectable frame 200a is not displayed in the imaging screen on the screen 202.).

Regarding claim 5, the Funatsu and Suzuki combination teaches the display device as claimed in claim 3, in addition Funatsu discloses wherein the process further includes inputting a movement instruction of the display object, wherein the controlling Figs. 3-4&8, [0117]: the AF frame setting screen (FIGS. 3A and 3B) is displayed as an initial screen of the diorama mode and then the diorama frame setting screen (FIGS. 4A and 4B) is displayed in response to a user operation).

Regarding claim 6, the Funatsu and Suzuki combination teaches the display device as claimed in claim 5, in addition Funatsu discloses wherein the controlling further includes, in response to the movement instruction with respect to the display object, enabling the display of the second region in a case of a position that is in contact with a boundary of the second region, the position to move the display object (Fig. 8B, [0064], [0085]&[0088]: When the user has made an attempt to move the AF frame 301 to the outside of the diorama frame 302 by performing a tap, the AF frame 301 is not moved, and a warning is displayed. Note that an operation that can move the AF frame 301 to the outside of the diorama frame 302 is not limited to a double tap. For example, such an operation of moving a finger or stylus while it is touching the touch panel (hereinafter referred to as a touch-move)); and furthermore,  Suzuki discloses disabling the display of the second region in response to the movement instruction in a case of the case of position that is not in contact with the boundary region (Fig. 5B, [0060] If the AF point specified on the touch panel 16 is found inside the AF detectable frame, the detectable frame 200a is not displayed in the imaging screen on the screen 202).

Regarding claim 7, the Funatsu and Suzuki combination teaches the display device as claimed in claim 5, in addition Suzuki discloses wherein the controlling further Fig. 5B, [0060] If the AF point specified on the touch panel 16 is found inside the AF detectable frame, the detectable frame 200a is not displayed in the imaging screen on the screen 202).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697